



COURT OF APPEAL FOR ONTARIO

CITATION: R v. Trellis, 2014 ONCA 753

DATE: 2014129

DOCKET: C56743

Sharpe, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Uroy Trellis

Appellant

Vincenzo Rondinelli, for the appellant

Michael Fawcett, for the respondent

Heard and released orally: October 22, 2014

On appeal from the conviction entered on August 9, 2012
    and the sentence imposed on October 19, 2012 by Justice
J. Bryan
    Shaughnessy
of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

We do not agree that the jurys verdict was unreasonable.

[2]

In our view, the evidence was sufficient to allow a jury to conclude
    beyond the reasonable doubt, that the appellant had possession of the firearm. 
    That evidence included the fact that the gun was thrown from a room occupied by
    the appellant, that the appellant was in the room close to the time the gun was
    thrown; that the other male in the room with the appellant had left the room
    before the gun was thrown; and that wedged inside the safety of the gun was a
    coarse black hair. Mitochondrial DNA analysis of the hair and of a sample
    obtained from the appellant indicated that the possibility of a coincidental
    match with another individual was, at best, only one in a hundred and forty five.

[3]

Finally, we are entitled to take into account in assessing the reasonableness
    of the jurys verdict the fact that the appellant did not testify at trial.

[4]

The appellant raises other grounds in his factum.  Those grounds were
    not abandoned, but they were not pressed into our argument. We see no merit in
    them.

[5]

Accordingly, the appeal from conviction is dismissed.

[6]

With respect to the sentence appeal, in light of the appellants dated
    record and positive references, he appears to be a likely candidate for early
    release.

[7]

Neither the trial judge nor the appellants trial counsel had the
    benefit of the
R. v. Summers
decision from this Court or from the
    Supreme Court of Canada.

[8]

In light of that decision, we would grant enhanced credit for pre-trial
    custody at 1.5, and thereby reduce the sentence by 2 months.

[9]

Accordingly, a leave to appeal sentence is granted, and the sentence appeal
    is allowed, and the sentence is varied by reducing the term of imprisonment by
    2 months.

Robert
    J. Sharpe J.A.

C.
    William Hourigan J.A.

G.
    Pardu J.A.


